Citation Nr: 0902122	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-13 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for post 
operative residuals of multiple lumbosacral surgeries with 
degenerative joint and disc disease.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from May 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, South Carolina.   
 
The August 2005 rating action granted entitlement to service 
connection for left lower extremity radiculopathy due to the 
service-connected back disability and assigned an initial 10 
percent disability rating.  The veteran did not perfect an 
appeal as to that determination.  However, during his January 
2009 hearing before the undersigned, he reported experiencing 
daily muscle spasms and numbness from his left knee to his 
foot.  By these statements, it may be that the veteran seeks 
to raise a claim for an increased rating for left lower 
extremity radiculopathy.  If so, either he or his 
representative should contact the RO and set forth his claim 
with specificity. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the veteran testified that his service-
connected back disability warranted a rating in excess of 40 
percent and that he was unable to work due to his service-
connected disabilities.  He described having difficulty with 
daily activities, and said he was unable to bend backwards 
due to back pain.  He reported having daily constant back 
pain and being unable to perform chores without increased 
pain.  He denied using pain medication because it affected 
his mental acuity and equilibrium.  He did report a history 
of multiple surgeries, daily muscle spasms, and he argued 
that pain prevented even sedentary work.  The appellant 
testified that he was unable to stand or sit for any 
prolonged period of time.  His representative argued that the 
November 2007 VA examination of the veteran was insufficient 
because of its brevity, the absence of radiologic studies, 
and because it was not performed by a specialist. 

The record includes a May 2005 VA examination report 
indicating that the veteran had painful ambulation with 
lumbosacral forward flexion to 35 degrees, backward extension 
to 10 degrees, lateral flexion to 20 degrees, and rotation to 
30 degrees, bilaterally.  

In August 2006, November 2007, and August 2008 signed 
statements, John R. Mann, M.D., a family practitioner, said 
that he treated the veteran for many years.  Dr. Mann opined 
that the veteran suffered from chronic constant back pain 
that rendered him unable to work due to an inability to sit 
for prolonged periods of time.

The November 2007 VA examination report indicates that the 
veteran's range of lumbar motion was forward flexion to 60 
degrees.  He had no postural abnormalities or fixed 
deformities.  The examiner opined that the veteran was able 
to perform sedentary tasks.

When seen in the VA outpatient center in September 2008, the 
veteran's range of motion was limited to 20 degrees with no 
tenderness.  Thus, there appears to be a strong suggestion of 
worsening of the disability at issue warranting further VA 
examination.

As well, in his December 2007 formal claim for a TDIU, the 
veteran said that he worked for the CSX Railroad in 
Jacksonville, Florida, from 1969 to 1986, when he retired.  
He testified that he was forced to retire due to disability 
associated with his back.  In an April 2008 letter, the RO 
requested that CSX Transportation complete a Request for 
Employment Information in Connection with Claim for 
Disability Benefits (VA Form 21-4192).  A post-it with the 
undated response indicates that CSX had no employment record 
for the veteran, refers to a case number, and includes a 
telephone number to the Benefits Service Center.  In its 
August 2008 response, CSX acknowledged VA's (June 2008) 
request for "employment verification" and again said that 
there was no record of the applicant.  However, the Board 
believes that a specific request for the records associated 
with the veteran's 1986 disability retirement should be made 
to the proper source for those records, i.e., the United 
States Railroad Retirement Board in Chicago. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from September 
2008 to the present and any additional 
private records identified by him.  If any 
records are unavailable, a note to that 
effect should be placed in the claims file 
and the veteran and his representative so 
notified in writing.

2.  The RO/AMC should contact the United 
States Railroad Retirement Board, 844 
North Rush Street, Chicago, Illinois 
60611, and specifically request all 
records associated with the veteran's 1986 
disability retirement from CSX Railroad, 
including any administrative decisions 
regarding his disablement.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  Then, the veteran should be scheduled 
for appropriate VA examinations, performed 
by an orthopedist and a neurologist who 
have not previously examined the veteran 
(if available), to set out orthopedic and 
neurologic findings and to detail the 
current severity and all manifestations of 
his post operative residuals of multiple 
lumbosacral surgeries with degenerative 
joint and disc disease; and left lower 
extremity radiculopathy, to include 
whether these disabilities, alone, render 
him unemployable.  All indicated tests and 
studies should be performed and all 
manifestations of current disability 
should be described in detail, including 
all orthopedic and neurologic residuals 
found to result from these disabilities.  

a)  The examiners must indicate 
address the degree of incapacitation 
due to back pathology, detail ranges 
of motion, and neurological 
findings, to include the nerves or 
nerve groups affected, and otherwise 
describe all pertinent findings and 
symptoms, including whether there is 
evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  

b)  The examiners must address 
whether it is at least as likely as 
not that the veteran's service-
connected back disability and lower 
left extremity radiculopathy, by 
themselves, preclude the appellant 
from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  Age may 
not be considered in rendering this 
opinion.

c)  A complete rationale for all 
findings should be set out with 
medical references in support of 
opinions advanced.  In rendering an 
opinion, the examiners are to 
address the opinions rendered by Dr. 
Mann in August 2006, November 2007, 
and August 2008 to the effect that 
the veteran is unable to work due to 
his inability to sit for prolonged 
periods of time, and the November 
2007 VA examiner's opinion to the 
effect that the veteran was able to 
perform sedentary work. 

4.  The veteran should be advised in writing 
that it is his responsibility to report for 
the VA examinations, to cooperate with the 
development of his claims, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the veteran 
does not report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable

5.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for a 
rating in excess of 40 percent for a back 
disability and a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  If any benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

